United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT                       October 9, 2006

                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                  No. 04-30520


                                  KIRK K HALL,

                            Petitioner-Appellant,

                                     versus

         BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY,

                             Respondent-Appellee.

                         --------------------
             Appeal from the United States District Court
                 for the Middle District of Louisiana
                        USDC No. 3:99-CV-541-C
                         --------------------

Before HIGGINBOTHAM, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The petitioner in this case, a criminal defendant convicted of

second degree murder, appeals from the denial of his claim for

habeas relief on the grounds that he received inadequate assistance

of counsel because of a conflict of interest. A magistrate judge

initially reviewed the claim, which did not allege specifics,

concluding     in    a   report   that   the   performance   of     counsel     was

adequate. The defendant filed two pro se “objections” to the

report, adding additional details in support of his claims. The




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 04-30520
                                        -2-

district    court    noted   that    it   had    considered     the    filings    as

“objections,” adopted the report as is, and denied habeas relief.

      We have previously held that it can be an abuse of discretion

for a district court to fail to liberally construe pro se filings

as   motions    to   amend   the    initial     complaint.    United    States    v.

Riascos, 76 F.3d 93, 94 (5th Cir. 1996). The facts here are

virtually      identical.    We    therefore    REVERSE   and   REMAND     to    the

district court to consider leave to amend the complaint in light of

Riascos.